Montgomery, J.
This is a proceeding for the establishment of a public highway. The sole question for decision is the right of petitioners for a public highway to appeal to the circuit court from an order of the board of commissioners dismissing their petition upon the return of an adverse report of reviewers, in pursuance of the provisions of §7658 Burns 1908, Acts 1905, p. 521, §10. The same question was presented and the right to such appeal affirmed in the case of Kelley v. Augsperger (1908), ante, 155. We hold upon the authority of that case that no error was committed in this case in overruling appellants’ motion to dismiss the appeal from the board.
The judgment is affirmed.